Plaintiff in error, C.G. Trinkle, was *Page 394 
convicted in the July, 1913, term of the county court of Hughes county, on a charge of selling intoxicating liquor, and his punishment fixed at a fine of $50 and imprisonment in the county jail for a period of 60 days. Judgment was rendered in the trial court on the 19th day of July, 1913. The appeal was filed in this court October 17, 1913. No order was made by the trial court extending the time within which the appeal could be filed. The statutory time of 60 days had long since expired when the record was filed in this court. The Attorney General has filed a motion to dismiss the appeal on the ground that the same was not filed within the time allowed by law. Motion is sustained, and appeal accordingly dismissed.